                           Case 18-10512-KBO             Doc 2284        Filed 01/28/21         Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                         )
             In re:                                                      )      Chapter 11
                                                                         )
             Zohar III, Corp., et al.,1                                  )      Case No. 18-10512 (KBO)
                                                                         )
                                                Debtors.                 )      Jointly Administered
                                                                         )
                                                                         )      Ref. Docket No. 2233

                       CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 2233

                      The undersigned hereby certifies that, as of the date hereof, he has received no answer,

         objection, or other responsive pleading to the Staffing and Compensation Report of FTI

         Consulting, Inc. for the Period of November 1, 2020 Through and Including November 30, 2020

         [Docket No. 2233] (the “Staffing and Compensation Report”) filed on January 5, 2021. The

         undersigned further certifies that a review of the Court’s docket in these cases reflects no answer,

         objection, or other responsive pleading to the Staffing and Compensation Report. As was provided

         in the notice filed and served with the Staffing and Compensation Report, objections to the Staffing

         and Compensation Report, if any, were required to be filed and served no later than January 25,

         2021 at 4:00 p.m. (ET).

                      Pursuant to the Order Authorizing and Approving, Nunc Pro Tunc to May 21, 2018, the

         Agreement With FTI Consulting, Inc. to Provide (I) Michael Katzenstein as the Debtors’ Chief

         Restructuring Officer, (II) Hourly Temporary Staff, and (III) Services Related Thereto [Docket




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc. New York, NY 10036.
23428614.32
                                                                    1
                      Case 18-10512-KBO         Doc 2284      Filed 01/28/21      Page 2 of 2




         No. 297], the Debtors are authorized, but not directed, to pay to FTI Consulting, Inc. all fees and

         expenses included in the Staffing and Compensation Report without further order of the Court.



          Dated: January 28, 2021               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                 Wilmington, Delaware
                                                /s/ Shane M. Reil
                                                James L. Patton, Jr. (No. 2202)
                                                Robert S. Brady (No. 2847)
                                                Michael R. Nestor (No. 3526)
                                                Joseph M. Barry (No. 4221)
                                                Ryan M. Bartley (No. 4985)
                                                Shane M. Reil (No. 6195)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253
                                                Email: jpatton@ycst.com
                                                        rbrady@ycst.com
                                                        mnestor@ycst.com
                                                        jbarry@ycst.com
                                                        rbartley@ycst.com
                                                        sreil@ycst.com

                                                Counsel to the Debtors and Debtors in Possession




23428614.32
                                                         2
